Title: Circular to the Commandants of Regiments, 7[–17] September 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular
New York Sepr. 7th [–17] 1799
Sir

It has been suggested to me that particular officers in some instances have incautiously indulged remarks in the presence of their men respecting the bad qualities of articles furnished, which were of a nature to foster discontent in the minds of the soldiery. Instances of this sort, I am persuaded, must have been very rare, as the impropriety of the thing is too glaring to escape an officer of the least reflection; and I am convinced it is only necessary to mention the matter to you to engage your endeavours to prevent the repetition of a similar imprudence. If any articles of supply are exceptionable, the proper course is to represent it to me, in order that the remedy if in my power may be applied, if not that it may be sought through the Secy of War. Of my constant exertions to place the army on a comfortable and respectable footing no doubt need be entertained.
Desultory observations have from time to time been made to me respecting particular articles. I am desirous of having a special & very accurate report from the commandant of each Regiment of the quantity and quality of all the articles which have been received for its use (viz) arms accoutrements cloathing tents and camp utensils. You will as soon as possible transmit one. Any suggestions [for] improvements in the articles which are supplied will be acceptable.
With great consideration   I am Sir   Yr. obed serv
The several Colonels
